
	

114 HR 5470 IH: Stop Mass Killings By Violent Terrorists Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5470
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Ms. Jackson Lee (for herself and Ms. Brown of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to require a criminal background check to be
			 conducted before a federally licensed firearms importer, manufacturer, or
			 dealer may transfer a large capacity ammunition feeding device to a
			 non-licensee, and to prohibit a semiautomatic assault weapon or large
			 capacity ammunition feeding device from being so transferred until the
			 Attorney General has verified that the prospective transferee has
			 truthfully answered questions about whether the prospective transferee has
			 been contacted recently by Federal law enforcement authorities.
	
	
 1.Short titleThis Act may be cited as the Stop Mass Killings By Violent Terrorists Act. 2.FindingsThe Congress finds as follows:
 (1)In 2015, there were 64 shootings at elementary and secondary schools in the United States, and 372 mass shootings, which claimed the lives of 475 persons and left 1,870 victims injured.
 (2)More than 300,000 persons lost their lives as a result of gun violence during the period from 2005 through 2015.
 (3)On June 13, 2016, in Orlando, Florida, 49 persons were killed in the deadliest mass shooting in the history of the United States.
			3.Federal firearms licensees required to conduct criminal background check before transfer of large
 capacity ammunition feeding device to non-licenseeSection 922(t) of title 18, United States Code, is amended by adding at the end the following:  (7)For purposes of this subsection:
 (A)The term firearm includes a large capacity ammunition feeding device. (B)The term large capacity ammunition feeding device has the meaning given in section 921(a)(31) of this title, as in effect on the date of the enactment of the Violent Crime and Law Enforcement Act of 1994 (Public Law 103–322)..
		4.Prohibition on transfer of semiautomatic assault weapon or large capacity ammunition feeding device
			 by federally licensed firearms importer, manufacturer, or dealer to
			 non-licensee until answers of prospective transferee to questions about
			 existence and nature of recent contacts by Federal law enforcement
			 authorities have been verified
 Section 922(t) of title 18, United States Code, as amended by section 3 of this Act, is amended by adding at the end the following:
			
 (8)The Attorney General shall ensure that the information required to be provided by a person not licensed under this chapter who is seeking to obtain a firearm from a licensed importer, licensed manufacturer, or licensed dealer shall include written responses to such questions as the Attorney General shall develop concerning the existence and nature of any contact the person has had with any Federal law enforcement authority in the prior 24 months.
 (9)If the firearm is a semiautomatic assault weapon (as defined in section 921(a)(30) of this title, as in effect on the date of the enactment of the Violent Crime and Law Enforcement Act of 1994 (Public Law 103–322)) or a large capacity ammunition feeding device—
 (A)paragraph (1)(B)(ii) of this subsection shall not apply; and (B)the system shall not indicate to the transferor that the transferor may proceed with the transfer unless the Attorney General has verified the truthfulness of the written responses given by such other person to the questions referred to in paragraph (8) of this subsection.
 (10)If a licensed importer, licensed manufacturer, or licensed dealer has presented the prospective transferee of a semiautomatic assault weapon or large capacity ammunition feeding device with the questions referred to in paragraph (8), and the prospective transferee refuses or fails to answer the questions in writing, the licensee shall submit to the Attorney General such information as the prospective transferee has provided for further review or investigation..
		
